Fourth Court of Appeals
                              San Antonio, Texas
                                   JUDGMENT
                                 No. 04-19-00395-CV

                             Loida Eunice SAGASTUME,
                                      Appellant

                                          v.

                            Brian and Ashley HAYWOOD,
                                      Appellees

                From the County Court at Law No. 3, Bexar County, Texas
                            Trial Court No. 2019CV03887
                       Honorable John Longoria, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of the appeal are taxed against appellant.

      SIGNED September 18, 2019.


                                           _________________________________
                                           Sandee Bryan Marion, Chief Justice